Citation Nr: 1414287	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  11-21 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for thrombophlebitis of the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from September 1968 to December 1970 and from April 1972 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the VA Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

In his June 2011 substantive appeal, the Veteran initially requested a videoconference hearing before a Veterans Law Judge (VLJ).  The Veteran failed to report for a hearing scheduled in February 2014.  However, prior to the scheduled hearing, the Veteran submitted a request to decline the videoconference hearing and instead have an in-person (i.e., Travel Board) hearing to be held at the local RO.  The request was not received at the Board until March 2014.  Therefore, the Board concludes that good cause for the failure to report has been shown and a remand is necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a VLJ.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



